Citation Nr: 0012193	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-40 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1973 
to December 1974 and from January to July 1991.  He also had 
several years of inactive military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which, in pertinent part, denied 
the above claim. 

The Board deemed that additional medical expertise was needed 
to render an equitable decision in this case and in February 
2000 requested a medical opinion from the Veterans Health 
Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) 
(1999).  In conformance with 38 C.F.R. § 20.903 (1999), the 
appellant and his representative were notified at the time 
the VHA opinion was initially sought by means of a February 
2000 letter.  After the opinion was received at the Board, 
the representative was provided a copy and 60 days to submit 
any additional evidence or argument in response to the 
opinion.  See 38 C.F.R. § 20.903 (1999).  The appellant's 
representative submitted additional written argument to the 
Board.

The September 1995 rating decision also denied service 
connection for diabetes, and the appellant perfected his 
appeal to the Board as to this issue.  During the pendency of 
this appeal, a rating decision of July 1998 granted service 
connection for diabetes, with assignment of 20 percent 
disability rating for this disorder.  The appellant has not 
indicated disagreement with that decision, and this issue is 
not before the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (The issue of the amount of compensation for 
a service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
second Notice of Disagreement must be filed by the veteran in 
order to initiate appellate review concerning the issue of 
compensation.)

The September 1995 rating decision also denied eligibility 
for dental treatment, and the appellant perfected his appeal 
to the Board as to this issue.  However, a July 1996 rating 
decision found that the September 1995 decision had been 
clearly and unmistakably erroneous in assuming jurisdiction 
over this claim.  The denial of eligibility for dental 
treatment was therefore removed from the September 1995 
rating decision, and it was indicated that this claim would 
be referred to the VA Medical Center in San Juan for proper 
disposition.  It is unclear from the claims file whether any 
disposition was ever taken with respect to this claim, and 
the RO should ensure that this claim has been properly 
addressed.

In the January 2000 written brief presentation to the Board, 
the appellant's representative raised a claim of entitlement 
to service connection for hypertension as secondary to the 
appellant's service-connected diabetes.  This claim is not 
inextricably intertwined with the claim for direct service 
connection that is currently before the Board because a claim 
for secondary service connection is based on different laws 
and regulations than those applicable to direct service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  This issue has not been 
adjudicated by the RO, and it is therefore referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The appellant's service medical records for his inactive 
military service showed that he was receiving medical 
treatment for hypertension. 

2.  The appellant's hypertension clearly and unmistakably 
existed prior to entry into his second period of active 
service, was not incurred during active service, and did not 
increase in severity during to his second period of active 
military service.  


CONCLUSIONS OF LAW

1.  The appellant's hypertension clearly and unmistakably 
preexisted his entry into his second period of active 
military service.  38 U.S.C.A. §§ 1111 and 1132 (West 1991); 
38 C.F.R. § 3.304(b) (1999).

2.  The appellant's hypertension was not aggravated by his 
second period of active military service, and service 
connection is therefore not warranted.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, and 1153 (West 1991); 38 C.F.R. §§ 3.304 
and 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of:  (1) the appellant's contentions, including 
those raised at a personal hearing in 1997; (2) the report of 
the appellant's enlistment examination dated in 1973; (3) 
service medical records for the appellant's inactive service 
dated from 1985 to 1989; (4) service medical records for the 
appellant's second period of active military service dated in 
1991; (5) outpatient VA treatment records dated from 1992 to 
1996; (6) the report of VA examinations conducted in 1992; 
and (7) a VHA opinion.

It is important, initially, to identify the exact basis of 
the appellant's claim for service connection.  His complete 
service medical records for his period of active service from 
1973 to 1974 have not been obtained.  However, he is not 
claiming that he incurred hypertension during his first 
period of service.  Rather, he has expressly claimed that his 
hypertension was either incurred in or aggravated by his 
second period of active military service in 1991.  Therefore, 
although service medical records from the 1970s would 
certainly complete the record, it is not necessary to remand 
this case to obtain those records since they are not relevant 
to the appellant's current claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).  The veteran currently has 
hypertension, high blood pressure readings were shown during 
service, and he claims that hypertension increased in 
severity during service.  The Board finds that the veteran 
presented a well-grounded claim and undertook development 
through requesting an expert opinion rom the VHA.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  There does not appear to have been an 
examination at the time the veteran entered into his second 
period of active service in January 1991.  The initial 
question that must be resolved in this case is whether the 
appellant's hypertension preexisted his entry into active 
military service in 1991.  In this case, the evidence clearly 
shows that it did.  Upon examination in March 1991, the 
appellant denied ever having high blood pressure.  However, 
the medical records dated from 1985 to 1989 from his inactive 
military service indicate otherwise. 

Citing to guidelines set forth by the National Institute of 
Health, the appellant's representative has defined elevated 
blood pressure readings as systolic pressure of 140 or more 
and/or diastolic pressure of 90 or more.  For the purposes of 
rating disability due to hypertension, VA regulations define 
hypertension as diastolic pressure of predominantly 90 or 
more or isolated systolic pressure of 160 or more with a 
diastolic pressure of 90 or less.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999). 

The medical records dating from 1985 to 1989 clearly showed 
elevated blood pressure readings, regardless of which 
definition is used to define that term.  In June 1985, his 
blood pressure was 140/100.  In October 1986, it was 140/110.  
In September 1989, it was 130/100.  Moreover, upon routine 
physical examination in October 1986, it was noted that the 
appellant was receiving treatment for hypertension.  
Therefore, regardless of what the appellant reported upon 
physical examination in 1991 or what he now contends, the 
evidence clearly and unmistakably shows that his hypertension 
existed prior to his entry into service in 1991, and any 
presumption of soundness upon entry into his second period of 
active duty is rebutted.  The Board notes that an individual 
can be service-connected for an injury incurred during 
inactive service, but not for a disease.  See VAOPGCPREC 86-
90 (July 18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 
(1993).  The fact that the appellant had elevated blood 
pressure readings and/or was receiving treatment for 
hypertension while he was in the National Guard on inactive 
service does not mean that he is entitled to service 
connection for this condition.  The issue is whether the 
appellant's preexisting hypertension was aggravated by his 
second period of active military service in 1991.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1999).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (1999).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1999).

The medical evidence shows that the appellant's hypertension 
did not increase in disability during service.  Examining the 
medical evidence prior to service, his blood pressure 
readings from 1985 to 1989 showed systolic readings from 130 
to 140 and diastolic readings from 100 to 110.  Examining the 
medical evidence during his period of active military service 
in 1991, there were eight documented blood pressure readings.  
The systolic readings ranged from 130 to 161, with five 
readings higher than the previously documented high of 140.  
The diastolic readings ranged from 70 to 99, with no readings 
higher than the previously documented high of 110.  

It was not formally noted during the appellant's period of 
active service in 1991 that any of the blood pressure 
readings were elevated.  A diagnosis of hypertension was not 
rendered.  However, a cardiovascular risk assessment 
indicated that a blood pressure of 140/80 was "mildly 
high."  Examining the definitions of hypertension discussed 
above by the appellant's representative and VA regulations, 
during the 1991 period of active military service, the 
appellant had five readings of systolic pressure of 140 or 
more and two readings of diastolic pressure of 90 or more.  
This does not, however, mean that the appellant's 
hypertension increased in disability during his period of 
active military service in 1991.  These readings merely 
indicate that he continued to suffer from hypertension in 
1991, just as he had in previous years.  The VHA opinion 
obtained by the Board concluded that the appellant's 
hypertension did not increase in severity in 1991, and there 
is no medical opinion to the contrary.

Review of the post-service medical evidence also does not 
disclose any evidence of aggravation of the appellant's 
hypertension.  Rather, the post-service findings support the 
conclusion that there was no increase in severity during 
service.  The post-1991 blood pressure readings are 
consistent with those shown before 1991.  No medical 
professional has indicated that the appellant's hypertension 
is worse as a result of his military service.  The 
appellant's contention that his hypertension was aggravated 
by his military service in 1991 is not competent evidence of 
increased disability.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

All of the evidence of record in this case pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service shows that the appellant's preexisting 
hypertension underwent no increase in severity during service 
and was not aggravated by service.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for hypertension.  This condition existed 
prior to the appellant's entry into active service in 1991 
and was not aggravated by that period of service because 
there is no competent evidence of an increase in the basic 
level of the preexisting disorder during service.  


ORDER

Entitlement to service connection for hypertension is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

